DETAILED ACTION
The amendment filed 3/8/21 is entered. Claims 1-15 are cancelled. Claims 16, 22, 25, 26, and 30 are amended. Claims 32-35 are new. Claim 16-35 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/21 has been entered.
Allowable Subject Matter
Claims 16-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Applicant’s arguments, see pages 17-18, filed 3/8/21, with respect to 16-31 have been fully considered and are persuasive. The rejections of claims 16-31 has been withdrawn.
In regards to claim 16, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a display module and specifically including “each pixel comprises a plurality of sub-pixels, wherein each sub-pixel has (i) a first display circuit that includes an in-pixel memory, a pixel electrode, and a display voltage supply circuit that applies a voltage to the pixel electrode in accordance with pixel data stored in the in-pixel memory of that sub-pixel, and (ii) a second display circuit that does not include an in-pixel memory, wherein the sub-pixel is selectively controlled to display an image via the first display circuit or via the second display circuit, and wherein the in-pixel memory comprises a RAM that is provided in the first display circuit of each sub-pixel”. 
In regards to claim 25, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a display device and specifically including “each pixel comprises a plurality of sub-pixels, wherein each sub-pixel has (i) a first display circuit that includes an in-pixel memory, a pixel electrode, and a display voltage supply circuit that applies a voltage to the pixel electrode in accordance with pixel data stored in the in-pixel memory of that sub-pixel, and (ii) a second display circuit that does not include an in-pixel memory, wherein the sub-pixel is selectively controlled to display an image via the first display circuit or via the second display circuit, and wherein the in-pixel memory comprises a RAM that is provided in the first display circuit of each sub-pixel”.
In regards to claim 30, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a display device control method and specifically including “each pixel comprises a plurality of sub-pixels, wherein each sub-pixel has (i) a first display circuit that includes an in-pixel memory, a pixel electrode, and a display voltage supply circuit that applies a voltage to the pixel electrode in accordance with pixel data stored in the in-pixel memory of that sub-pixel, and (ii) a second display circuit that does not include an in-pixel memory, wherein the sub-pixel is selectively controlled to display an image via the first display circuit or via the second display circuit, and wherein the in-pixel memory comprises a RAM that is provided in the first display circuit of each sub-pixel”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                             3/12/21	



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622